Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Applicant’s response, filed 01/12/2022, to Non-Final rejection mailed 07/16/2021 is acknowledged and entered. None of the claims is amended or canceled.  Claims 1-21 are pending for examination.
	Claims 1-21 were rejected only under the basis non-statutory double painting based on claims (i) 1-19 of U.S. Patent No.10846726, (ii) over claims 1-20 of US Patent No. 10846727, and (iii) claims 1-19 of US Patent# 10909593.	

Terminal Disclaimer
2.	The terminal disclaimer filed on 01/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patents 10846726, 10846727, and 10909593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
3.	Applicant’s arguments, see pages 2-3, filed 01/12/2021, with respect to rejection of claims 1-21 only under the basis non-statutory double painting based on claims (i) 1-19 of U.S. Patent No.10846726, (ii) over claims 1-20 of US Patent No. 10846727, and (iii) claims 1-19 of US Patent# 10909593, have been fully considered and are persuasive in view of the filing of a proper Terminal disclaimer. The rejection of claims 1-21 under the basis non-statutory double painting has been withdrawn. 


Allowable Subject Matter
4.	Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database for NPL references, conducted assignee and inventor’s search, reviewed the references cited in the IDSs’ filed 05/06/2021, reviewed parent applications 16160682, filed 10/15/2018 , 16160682 is a continuation of 14451202, filed 08/04/2014 ,now U.S. Patent #10102556 , 14451202 is a continuation of 14044662, filed 10/02/2013 ,now U.S. Patent #8799102, 14044662 is a continuation of 12693956, filed 01/26/2010 ,now U.S. Patent #8554632, 12693956 is a continuation of 11139288, filed 05/26/2005 , now U.S. Patent #7693752 .
Examiner believes that the record of the prosecution including those of the parent applications which are now US Patents, as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including only a Double patenting rejection and the applicant’s replies filed 01/12/2022 filing the response and the pages 2-3 outlining the reasons for overcoming the Double patenting rejections submitted in the Office Action filed 07/16/2021 in view of filing a proper Terminal disclaimer make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 
Regarding independent claims 1 and 17, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations , as recited,, as a whole, comprising running a computer application on a mobile device receiving the information from a server, the computer application receiving inputs to interact with the subscription-based network, receiving identification information regarding a user of the mobile device, using the identification information to verify the user as a member of the subscription-based network, ; the determining a location of the mobile device, obtaining information regarding the one or more merchants, said 
The reasons for allowance for dependent claims 2-16, and 18-21 are the same as established for base claims 1 and 17 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Best prior art discussion:
	(i) Wilson et al. [US Patent 7,116,985; see,  abstract and col. 29, lines 7-10] discloses “wireless service subscribers” which are mobile device users which are having access to location-based services, such that certain wireless service subscribers can subscribe to and receive premium content or services and allowing a user which describe a us to request the location of the nearest retailer offering a particular deal, but these subscribers do not  suggest features pertaining to a product or service,  merchant and/or service provider location with membership in the shopping network. Wilson et al does not teach that a computer application 

	(ii)	Hunter et al. [US 20060293971 A1], hereinafter Hunter cited in the parent Application 12693956 now US Patent# 8554632, teaches a method comprising receiving, at a server system over a communication network from a handheld mobile communication device, user identification information, information relating to geographic location , the user identification information being associated with a membership in a shopping network that provided merchant offerings from a plurality of merchants participating in the shopping network and the server receiving Information about the geographic location of the mobile device  (see at least paragraphs 9, 40, 43-51,, 63-67). Hunter does not specifically teach that a computer application displaying on a display of the mobile device one or more merchants based on the location of the mobile device, and based on an area of the merchants relative to the area of the mobile device, the computer application further showing a location of the one or more merchants based on the location of the mobile device, the computer application sending one or more forms to the mobile device, wherein the forms include pre-populated data, the forms being sent to the mobile device from the subscription-based network, and the computer application receiving input from the user to effect a purchase from the one or more merchants using a payment information associated with the user of the subscription-based network.


							 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/YOGESH C GARG/Primary Examiner, Art Unit 3625